Citation Nr: 0204659	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  95-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by bilateral diminished hand grip.  

2.  Entitlement to service connection for a disorder 
manifested by left shoulder pain.  

3.  Entitlement to service connection for a disorder 
manifested by right elbow pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty with the 
United States Air Force from June 1971 to January 1975 and 
with the United States Navy from September 1976 to February 
1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a September 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  


FINDINGS OF FACT

1.  The veteran's left shoulder tendinitis and right elbow 
chronic strain were first manifested in service.  

2.  Symptoms of a disability manifested by bilateral weakened 
grip strength were first manifested in service. 


CONCLUSION OF LAW

A disorder manifested by bilateral diminished grip strength, 
left shoulder tendinitis, and right elbow chronic strain were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  VA has now 
published final regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, it applies in this 
case.  However, the Board finds that the mandates of the VCAA 
are met.

The claims were considered on the merits by the RO.  VA has a 
duty to notify a claimant and his representative, of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the discussions in the rating decisions, the 
Statement of the Case, and the Supplemental Statements of the 
Case informed the veteran what was needed to substantiate the 
claims and complied with VA's notification requirements.

VA also has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, the 
veteran has not referenced any relevant evidence outstanding.  
In a Report of Contact dated in July 2000, he informed he was 
unable to obtain treatment records from his acupuncturist and 
directed that his appeal be certified to the Board.  The 
veteran has been afforded appropriate VA examinations, and 
the service medical records have been obtained.  There is no 
indication that the evidentiary record is incomplete.  The RO 
has complied with, or exceeded, the mandates of the VCAA and 
implementing regulations.  The Board finds that it is not 
prejudicial to the veteran to consider the claims based on 
the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

Service medical records from the veteran's first period of 
service do not include mention of diminished hand grip, left 
shoulder pain or right elbow pain.  

Service medical records from the veteran's second period of 
service reveal that in November 1977, he sought treatment for 
right elbow pain when the arm was straightened or when he 
lifted something heavy.  It was noted that he fell from a 
ladder eight months prior.  Physical examination revealed a 
full range of motion.  No edema or ecchymosis was present.  
X-rays were normal.  The assessment was post-traumatic 
inflammation.  

On periodic examination in July 1990, it was noted that the 
veteran had left superior shoulder tenderness, right elbow 
pain and reduced grip strength.  In a Report of Medical 
History completed by the veteran in July 1990, he indicated 
that he had or had had problems with swollen or painful 
joints as well as a painful or trick shoulder or elbow.  The 
examiner noted the presence of chronic right elbow and left 
shoulder pain.  

In a Report of Medical History completed by the veteran in 
November 1992, he indicated that he had or had had problems 
with swollen or painful joints as well as a painful or trick 
shoulder or elbow.  The examiner noted that the veteran had 
had hand, elbow and shoulder joint discomfort for several 
years which increased with weather changes but was not 
considered disabling.  The examiner who conducted the 
November 1992 separation examination noted that the veteran 
had a full range of motion in the upper extremities and 
excellent strength. 

On VA general medical examination in July 1994, the veteran 
reported that he hurt his wrist in 1987 or 1988 and was 
advised to live with the pain.  One year later he lost his 
strong grip and could not open jars.  He had recurrent 
knuckle pain and stiffness every morning.  Physical 
examination revealed that the second and third fingers of 
both hands were sensitive to stimuli, left more than right.  
The left second finger had some trigger pain on flexion.  The 
right second finger had some pain on flexion.  Grip was poor.  
There was no sign of swelling, atrophy, tenderness, fixation 
or contracture.  Sensory function was intact but there was 
hypersensitivity around the second and third fingers.  Motor 
status was intact without motor dysfunction except for 
trigger pain on flexion of the index fingers of both hands.  
X-rays of the hands were interpreted as revealing slight 
narrowing of the proximal carpal row on the distal radius 
bilaterally and an otherwise unremarkable examination.  The 
diagnosis was diminishing hand grip bilaterally, probably 
secondary to narrowing of the proximal carpal row on the 
distal radius bilaterally.  

On VA joints examination in July 1995, the veteran reported 
that he injured his shoulders and elbows as a result of a 
fall from a ladder, and that X-rays at that time did not 
reveal any fractures.  He reported that he experienced 
catching and clicking with left shoulder motion which was 
only occasionally painful.  He described a deep ache inside 
the shoulder.  He reported that he was unable to carry heavy 
weights because of deep, aching pain in the right elbow.  He 
noted occasional tenderness over the medial and lateral 
aspects of the elbow, indicating the epicondyles.  Physical 
examination revealed tenderness in the left shoulder on 
palpation.  With active abduction, a pop in the superior 
aspect of the shoulder was palpable.  Rotator cuff testing 
was normal and impingement testing was negative. Physical 
examination of the right elbow revealed slight tenderness but 
no palpable abnormalities otherwise.  There was slight 
tenderness over the anterior aspect of the right radial 
humeral joint with pressure and rotation of the forearm.  The 
impressions were tendinitis of the left shoulder and chronic 
strain of the right elbow. 

On VA hands examination in August 1995, the veteran 
complained of generalized morning aching, especially in his 
right shoulder, both hands and both knees.  The pain was 
worse on exertion.  Physical examination revealed pain on 
motion and tenderness in the right shoulder.  The right 
shoulder had a full range of motion.  The examiner noted that 
the veteran did not have any of the trigger points of 
fibromyalgia syndrome.  Physical examination of the hands 
revealed degenerative changes of the thumbs and Heberden's 
nodes of the index finger of the left hand.  All of the 
joints had a full range of motion without evidence of 
inflammation.  The impressions from the examination were 
degenerative joint disease of the thumbs, and not enough 
findings to meet the criteria of the American College of 
Rheumatology for fibromyalgia, especially with the absence of 
the tender points. 

On VA peripheral nerves examination in November 1997, the 
veteran reported that he had some weakness in both hands.  
The examiner, while noting that he was not in a position to 
evaluate the symptomatology, reported that the veteran had 
excellent grip strength at 37 and 35 kilos.  No atrophy was 
present and there was no definite weakness of any individual 
muscle group tested in the hand, forearm, or arm.  The 
examiner noted that no neurological abnormalities were 
present on examination.  

On VA joints examination in November 1997, the veteran 
reported that he had onset of right elbow pain in 1982 
without injury.  He later reported that he fell down some 
stairs in the mid 1970's producing pain in his elbows for 
several weeks.  The pain did not recur and he had no further 
difficulty until 1983.  He indicated that he experienced 
elbow discomfort approximately every three months.  He was 
receiving acupressure treatments every three months for pain 
in multiple body areas.  He reported he first noted problems 
with his left shoulder in 1983 after his elbow started 
hurting.  He reported popping and grinding in the shoulder.  
He reported that he fell down some stairs in the mid 70's 
resulting in shoulder discomfort that lasted several weeks.  
The shoulder was asymptomatic from then until 1983.  He also 
indicated that he injured his shoulder in a motor vehicle 
accident in 1974.  His shoulder was sore for a period of time 
after the accident.  On examination he indicated that he 
experienced daily pain and aching, but this was not constant.  
Physical examination of the right elbow and forearm revealed 
slight tenderness in the right elbow.  The right and left 
forearms were equal in size.  Muscle strength testing in both 
forearms was normal and without pain.  Tinel's sign of the 
ulnar nerve in the right elbow was negative.  Physical 
examination of the left shoulder revealed slight tenderness.  
No active crepitation was noted on active motion in multiple 
planes.  The veteran complained of some pain inside the 
shoulder on extremes of motion testing.  The examiner opined 
that the right elbow and left shoulder conditions did not 
have their origin during the veteran's military service.  The 
examiner noted that the veteran reported he was in excellent 
health at the time of the November 1992 separation 
examination and physical examination of the upper extremities 
was normal at that time.  The examiner further noted that on 
a medical history Form 1383, the veteran did not mention any 
problems with either shoulder or either elbow.  

In a November 1998 letter, S.M., CMT, reported that she 
treated the veteran for shoulder, elbow, hand, and feet pain 
in January, February, March, and April 1995.  The veteran 
told her he had been in pain for many years.  

Criteria and Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that "[I]n order to prevail on the issue 
of service connection . . . there must be medical evidence of 
a current disability [citation omitted]; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service medical records reveal that in 1990 the veteran was 
noted to have complaints of pain and tenderness involving the 
left shoulder and the right elbow, as well as decreased 
handgrip strength.  Although no pertinent abnormalities were 
noted on physical examination for separation from service, in 
November 1992, a history of chronic shoulder, elbow, and hand 
discomfort was noted at the time.  

On July 1995 VA examination, left shoulder tendinitis and 
chronic right elbow strain were diagnosed.  The record shows, 
in essence, that the veteran was first noted to have 
complaints referable to left shoulder tendinitis and chronic 
right elbow strain in service.  There has been postservice 
continuity of these complaints, as reflected by examination 
reports, treatment records, and the veteran's contemporaneous 
statements.  Thus there is linkage between the 1995 diagnoses 
and the symptoms in service.  The record reflects the onset 
the these disabilities, i.e., left shoulder tendinitis and 
right elbow chronic strain, in service.  Accordingly, service 
connection for the disabilities is warranted.  It has been 
noted that a 1997 VA examiner opined that the veteran's 
current left shoulder and right elbow disabilities were 
unrelated to service.  However, that opinion was premised, at 
least in part, on the examiner's observation that service 
medical records were negative for left shoulder and right 
elbow complaints.  That premise is erroneous, as it is 
inconsistent with notations in the service medical records, 
reported above. 

Regarding the claim for service connection for a disability 
manifested by decreased or diminished handgrip, once again it 
is noteworthy that the veteran had complaints involving his 
hands noted in service.  VA examination in July 1994 
established the diagnosis of bilateral diminished handgrip, 
probably secondary to X-ray established bilateral narrowing 
of the proximal row on distal radius.  Although subsequent 
neurological evaluation in 1997 did not confirm that there 
was neurological impairment, that evaluation did not include 
all the diagnostic studies conducted in July 1994, and there 
is no reason to discard the July 1994 diagnosis as invalid.  
As symptoms of a disorder manifested by bilateral diminished 
handgrip were first noted in service, service connection for 
such disability is warranted. 


ORDER

Service connection for a disorder manifested by bilateral 
diminished grip strength, left shoulder tendinitis, and 
chronic right elbow strain is granted.



		
	George R. Senyk 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

